Dear Ms. Torres:
You ask our office for an opinion as to whether the lack of quorum by the Board of Commissioners of the Louisiana Airport Authority makes all of its decisions and actions illegal, null, and void.
We cannot, of course, verify at this time whether the Louisiana Airport Authority did actually have or did not actually have a quorum at any of its previous meetings, as that question is merely a factual question which can be resolved by appropriate evidence and does not fall within the province of giving legal advice. However, R.S. 2:654(B) mandates that the Board of Commissioners of the Louisiana Airport Authority shall be composed of twenty voting members, and R.S. 2:654(J) reads, in pertinent part, "Eleven members of the board shall constitute a quorum and such quorum shall be required for the transaction of all business of the board."
If the board failed to actually have a quorum at any of its previous meetings and made decisions or took actions without a quorum present, it can generally ratify those decisions and actions at any subsequent meeting at which it does, in fact, have a quorum present. See, for example, Rule No. 39 of Robert's Rules of Order [also available on the Internet at "http://www. constitution.org/rror/rror-06.htm#39" or "http://www.bartleby.com/176/39.html" or "http://www. rulesonline.com/rror-06.htm"]. Barring such ratification (or re-adoption), the decisions and actions of the board taken without a quorum present are null and void.
Trusting this opinion has sufficiently answered your request, we remain
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ____________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI/CHB:mjb
cc: Louisiana Airport Authority
bcc: Richard Williams
DATE RELEASED: January 22, 2003